   Case: 1:17-cv-04105 Document #: 190 Filed: 09/16/19 Page 1 of 4 PageID #:2699




                              UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF ILLINOIS

                                       EASTERN DIVISION



Craftwood II, Inc., et al.,                     Case No. 1:17-cv-04105

                Plaintiffs,                     Hon. Robert W. Gettleman

        v.

Generac Power Systems, Inc., et al.,

                Defendants.




    Plaintiffs’ Motion to Compel Defendant Comprehensive Marketing, Inc., to Provide

 Further Responses to Plaintiffs’ First, Third, and Fourth Sets of Requests for Production,

First and Second Sets of Interrogatories, and to Provide Responses to Plaintiffs’ Second Set

                                  of Requests for Production
   Case: 1:17-cv-04105 Document #: 190 Filed: 09/16/19 Page 2 of 4 PageID #:2700




       Plaintiffs, Craftwood II, Inc., and Craftwood III, Inc. (collectively, “Craftwood”), bring

this motion to enforce four sets of written discovery, parts of which were served years ago. CMI

should produce documents and information reflecting its relationship with Generac, including,

without limitation, contracts, communications and invoices pertaining to fax advertising

(requests 2.3, 2.5, 2.7, 2.10, 5.1-5.2, 6.1; interrogatories 7, 8, 13, 14, 15); the fax program and

junk faxes, including transmission records and fax telephone number lists (requests 3.1–3.5, 4.1–

4.5, 7.1–7.12, 13-series, 14-series, 15-series; interrogatories 1, 2, 5, 11, 12, 19, 25); CMI’s

relationship with WestFax (requests 2.2, 2.4, 2.8, 2.11, 7.13); its TCPA compliance (requests

16.1–16.3, 17.1–17.3; interrogatories 23, 24); and, records allegedly evidencing prior express

permission and opt-out notices (requests 8.1–8.8, 14.4-14.5; interrogatories 16, 20-21).

       Good cause exists to grant this motion because the documents sought are plainly relevant

to both Craftwood’s individual claims, including CMI’s and Generac’s liability in this lawsuit, as

well as to the Court’s personal jurisdiction over Generac, which it has challenged. This

discovery is expressly permitted by this Court’ July 23, 2019, order.

       Because CMI is not substantially justified in refusing to comply with such large portions

of Craftwood’s discovery, sanctions of $6,120 are appropriate. In order to mitigate the prejudice

caused by Generac’s refusal to comply with the discovery, Craftwood respectfully requests a 60-

day extension of the September 27, 2019, discovery cut-off. This will allow Craftwood to obtain

and review essential documents before taking depositions on personal jurisdiction and the

individual claims.

       In support of this motion, Plaintiffs concurrently file their memorandum in support and

the declaration of Roza Rosner, and on such further evidence and argument that may be

submitted.



                                                 -1-
   Case: 1:17-cv-04105 Document #: 190 Filed: 09/16/19 Page 3 of 4 PageID #:2701




                       Statement of Compliance With Local Rule 37-2

       The parties, through their counsel, have met and conferred to discuss the relief sought by

this motion. Scott Luskin and Roza Rosner participated for Plaintiffs and Paul Bozych

participated for CMI. The meet and confer is more fully discussed in the Rosner declaration.




DATED: September 16, 2019                PAYNE & FEARS        LLP




                                         By:                   /s/ Scott O. Luskin

                                               Scott O. Luskin
                                               Roza C. Rosner
                                               Payne & Fears LLP
                                               200 N. Pacific Highway, Suite 825
                                               El Segundo, CA 90245
                                               Telephone: (310) 689-1750
                                               Email: sol@paynefears.com

                                               Attorneys for Plaintiffs Craftwood II, Inc., dba
                                               Bay Hardware, and Craftwood III, Inc., dba
                                               Lunada Bay Hardware, on behalf of themselves
                                               and all others similarly situated




                                               -2-
    Case: 1:17-cv-04105 Document #: 190 Filed: 09/16/19 Page 4 of 4 PageID #:2702




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 16, 2019, a true and correct copy of the foregoing

document was electronically filed with the Court using the CM/ECF system. All counsel of

record who are deemed to have consented to electronic service will be served with a copy of this

document via the Court’s CM/ECF system.

                                                  /s/ Scott O. Luskin
                                                  Scott O. Luskin
4831-5590-6968.1




                                                -3-
